--------------------------------------------------------------------------------

Exhibit 10.11

(English Translation)

Shenzhen Municipality

Labor Contract

(Applicable to Full-Time Employment)

Shenzhen Municipal Labor and Social Security Bureau Draws Up

--------------------------------------------------------------------------------


Party A (The Employer) Party B (The Employee)     Name Shenzhen Skyrise
Technology Co., Ltd Name Mingchun Zhou Address 4f, Bldg. 3, Maqueling, Middle
Area Gender Male                 Of High And New Tech. Industry Park,         
         Nanshan, Shenzhen,   Legal representative: ID (Passport) (Main Person
in Charge) Mingchun Zhou No.310104197008135610 Contact Min She Address Futian
District, Shenzhen city Tianran Garden  E-1506 Tel: 26012512 Tel: 13902310976

According to the Labor Law of the People's Republic of China (The Labor Law
hereafter), the Law of the People’s Republic of China on Employment Contracts
(The Employment Contract Law hereafter), relative laws and regulations, Party A
and Party B sign this contract abiding by principles of lawful, fair, equal and
voluntary, negotiation, honest and faithful, and will obey all the regulations
set forth by this contract.

1. Contract Term


  1.1 Both Parties agree to follow the 1.11 way of deciding the contract term
below:           1.11 Fixed Term: From 2009 (year) 5 (month) 27 (day) to 2010
(year) 5 (month) 27 (day).           1.12 Open-ended (labor) Term: From (year)
(month) (day)           1.13 Confirm the term based on task: From (year) (month)
(day) to the date the task of__________ been finished. The mark of finishing the
task is __________.           1.2 Probation period None (The probation period is
included in the contract term, if there is no probation period, please write
“none”)


2. Job Responsibility and Location    

Party B’s job responsibility (position or type of work): CEO

Party B’s working location Shenzhen (or other designated place).


3. Working Time and Holidays     3.1 Both Parties agree to follow the First way
below to decide Party B’s working time.


  3.11 Standard Working Hour, which is 8 hours per day (not exceed 8 hours), 40
hours per week (not exceed 40 hours), at least one day for rest per week.


--------------------------------------------------------------------------------


      3.12 Flexible working hour, which means the position of Party B could
apply flexible working hour which has been examined and approved by
administrative authority of Labor and Social Security.           3.13
Comprehensive working hour, which means the position of Party B could apply
comprehensive working hour which has been examined and approved by the
administrative authority of Labor and Social Security.           3.2 If Party A
needs to prolong the working hour due to manufacturing or management need, Party
A should execute according to the Clause 41 of The Labor Law.           3.3
Party B should have the right to enjoy legal festivals and holidays such as
marriage leave, maternity leave, funeral leave etc.           3.4 Other rest
arrangement of Party B follows the Employee Handbook regulations.


4. Salary


  4.1 Party A should establish the salary system according to law and inform
Party B. The salary should not be lower than the lowest salary of the year
publicly announced by the city government.         4.2 Party B’s monthly salary
is according to negotiation agreement of both parties. (Of which the salary for
probation period is ____) or according to negotiation agreement of both parties.
        4.3 Party A distributes salary on 12th of every month. Party A should
distribute the salary at least once per month to Party B by way of currency.    
    4.4 Party B’s overwork salary, holiday salary and salary under special
circumstances should be paid according to related laws and regulations.        
4.5 Both Parties’ other agreements on the salary: RMB 13,000 per month.


5. Social Insurance and Welfare


  5.1 Both Parties should join the social insurance plan and pay the insurance
fee according to the regulations of the city, the province and the country
government.         5.2 If Party B gets sick or injured but not due to work,
Party A should allow medical treatment period and provide welfare of medical
treatment period to Party B according to the regulations of the city, the
province and the country government.


--------------------------------------------------------------------------------


  5.3 If Party B gets vocational disease or injured due to work, Parry A should
execute the related laws and regulations according to Occupational Disease
Prevention Law and Work-related Injury Insurance Regulations.         5.4 Party
A should provide Party B with below welfare according to the related regulations
of the Employee Handbook.


6. Labor protection, working conditions, protection against occupational hazards


  6.1 Based on labor protection regulation of the city, the province and the
country, Party A provide working place that is in line with the safety and
health standard of the country and necessary labor protection products to ensure
the safety and health of Party B during the work.         6.2 Based on
regulation of the city, the province and the country, Party A is prepared to
give special protection for women and workers under 18 years old.         6.3
Party B engages in the work of___, which may cause occupational hazard____.
Party A should take protection measures___ and provide health check to Party
B__times every year.         6.4 Party B has the right to not follow the illegal
command and enforced risky working command. For actions that harm the safety and
health of Party B, Party B has the right to ask for rectification or report to
related department.


7. Regulations


  7.1 For regulations made by Party A according to the law, Party B should be
informed.         7.2 Party B should comply with the regulations of the city,
the province and the country and regulations made by Party A, finish work on
time, improve its vocational skills, and abide by the safety operation rule and
ethics.         7.3 Party B should comply with regulations related to family
planning of the city, the province and the country.


--------------------------------------------------------------------------------


8. Change of the Contract     The contract can be changed with the agreement of
both parties in a written way. The changed contract should be held by each party
with one copy respectively.


9. Contract Rescission and Termination


  9.1 The contract could be rescinded on mutual agreement of both Parties.      
  9.2 The contract could be rescinded on the condition that Party B informs
Party A by written notice 30 days in advance; The contract could be rescinded on
the condition that Party B informs Party A 3 days in advance during probation
period.         9.3 If there occurs any of below circumstances, Party B could
inform Party A to rescind the contract:


  9.31 Party A does not provide working protection or working conditions as
agreed in the employment contract.         9.32 Party A does not pay the full
amount of salary in time.         9.33 Party A does not pay social insurance fee
for Party B according to law.         9.34 Party A’s rules and regulations do
not obey laws and regulations and harm Party B’s rights and interests.        
9.35 Party A forces Party B to sign or revise this contract disobeying Party B’s
true intention by means of swindling, coercing or utilizing the precarious
situation Party B is in.         9.36 Party A avoids lawfully designated
responsibilities, eliminates Party B’s rights and interests and leads to the
invalidity of the contract.         9.37 Party A disobeys mandatory provisions
of the laws and administrative regulations and leads to the invalidity of the
contract.         9.38 Other circumstances in which Party B could rescind the
contract regulated in the laws and administrative regulations.


  9.4 Party B could rescind the contract immediately without prior notice to
Party A in the circumstances that Party A forces Party B to work by means of
violence, threaten or illegal restriction of personal freedom, or Party A breaks
rules and regulations and conducts or imposes illegal operations on Party B and
does harm to Party B’s personal safety.         9.5 Party A could rescind the
contract if Party B falls into one of any below categories:


--------------------------------------------------------------------------------


  9.51 To be proved not conform to the employment qualifications in probation
period.           9.52 Serious violation of the rules and regulations of Party
A.           9.53 Serious dereliction of duty and corruption which leads to
great damage to Party A.           9.54 Party B establishes working relations
with other employers simultaneously and seriously influences the task of Party A
or refuses to correct after Party A’s notice.           9.55 Party B forces
Party A to sign or alter this contract disobeying Party A’s true intention by
means of swindling, coercing or utilizing the precarious situation Party A is
in.           9.56 Have criminal responsibility to be investigated and dealt
with in accordance with the law.


  9.6 In any circumstance as below, the contract could be rescinded if Party A
informs Party B 30 days in advance by written notice or pays extra one month’s
salary to Party B:


  9.61 Party B is not able to do the original work or other work arranged by
Party A after the regulated medical treatment period because of sickness or
injury not due to his job.         9.62 Party B is not competent for the job or
still not competent for the job after training or position transfer.        
9.63 The subjective conditions of the employment contract has significantly
changed and lead to the failure of contract execution, in which Party A and
Party B could not reach agreement on the alteration of the contract after
negotiation.


  9.7 In any of circumstances below, Party A needs to reduce more than 20
employees or less than 20 employees but the number taking up more than 10
percent of Party A’s total number of staffs, Party A should explain the
situation to the labor union or all the staffs 30 days in advance and reports
the reduction plan to the working administrative department after listening to
the suggestions of the labor union or the staffs, Party A could lay off the
staffs.

        9.71 Reorganization according to the regulations of the Law on
Enterprise Bankruptcy;         9.72 Have significant difficulties in production
and operations.         9.73

During the process of enterprise transformation, significant technology
transform or operation method adjustment, the enterprise still needs to lay off
staffs after revision to the employment contract.

        9.74 The subjective conditions of the employment contract have
significantly changed and lead to the failure of contract execution.

--------------------------------------------------------------------------------



  9.8 The contract should be terminated if there occurs any of the below
circumstances:


  9.81 The contract term has come to an end.         9.82 Party B has started to
enjoy the basic endowment insurance welfare according to law.         9.83 Party
B dies or be announced to be dead or be announced to be missing.         9.84
Party A has been announced bankruptcy by law.         9.85 Party A has been
invalidated the business license, ordered to close, withdraw or Party A decides
to dissolve ahead of schedule.         9.86 Other circumstances regulated by the
laws and administrative regulations.


10. Economic Compensation


  10.1 Party A should pay economic compensation to Party B if it conforms to any
of below circumstances:


  10.11   Party A proposes to rescind the employment contract according to the
rule of clause 9.1 of this contract, and reaches agreement with Party B after
negotiation.       10.12   Party B rescinds the employment contract according to
the rule of clause 9.3 and clause 9.4 of this contract.       10.13   Party A
rescinds the employment contract according to the rule of clause 9.6 of this
contract.       10.14   Party A rescinds the employment contract according to
the rule of clause 9.7 of this contract.       10.15 Except the circumstance
that while Party A maintains or raises the agreed conditions to continue the
employment contract but Party B disagrees to continue the contract, the fix-term
employment contract be terminated according to the rule of clause 9.81 of this
contract.       10.16   Terminating the employment contract according to the
rules of clause 9.84 and clause 9.85 of this contract.       10.17  Other
circumstances regulated by the laws and administrative regulations.


  10.2

In circumstance that any Party rescinds or terminates this contract, the
economic compensation should be executed according to the Employment Contract
Law and related regulations of the city, the province, and the country. If
according to the law, Party A should pay economic compensation to Party B, Party
A should pay when Party B finishes the job transfer procedure.


--------------------------------------------------------------------------------

    11. Procedures for Dissolution and Termination of Contract

Both Parties dissolve and terminate this contract, Party B should go through the
job transfer procedures as agreed. Party A should provide written proof to Party
B according to the law and handle the file and social insurance transfer issues
within 15 days for Party B.

12. Dispute Settlement

Both Parties should try to solve the dispute by negotiation first. If
negotiations do not work, the two Parties could seek mediation from the labor
union or apply for mediation from the Labor Dispute Mediation Committee of the
company; Both Parties could also apply for arbitration directly from Labor
Dispute Arbitration Committee. If there is no objection to the arbitration
award, both Parties should perform accordingly. The two Parties could conduct a
suit to the People's Court if either of them has objection to the arbitration
award.

13. Other Clauses that both Parties Agreed on:


  13.1 Below rules and regulations are to be the appendix of this contract:
Employee Handbook, Confidentiality Agreement, and various rules and regulations
issued by Party A (including the Performance Assessment System).         13.2
Party A has the right to adjust the position of Party B according to the working
performance of Party B.


14. Others Issues


  14.1 Uncovered matters of this contract or if any of the clauses of this
contract has been against the current laws and regulations, execute according to
the current laws and regulations.         14.2 This contract validates from the
date of signatures of both Party A and Party B, alteration or procuration
endorsement without written authorization are invalidate.         14.3 The
contract is in two copies of the same form, each party holds one.


Party A: (Stamp)   Party B: (Signature)                  Min She   Mingchun Zhou
Legal representative: (Main Person in Charge)     Date: May 27th, 2009  

Date: May 27th, 2009

     



--------------------------------------------------------------------------------